Citation Nr: 1216232	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss disability, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2011).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.

This matter came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 30 percent disability rating to service-connected bilateral hearing loss, effective January 25, 1996.  In a February 2010 decision, the Board denied entitlement to an increased rating on a schedular basis, and remanded the extraschedular and TDIU issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss does not result in marked interference with employment or frequent periods of hospitalization.

2.  The evidence does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

2.  The criteria for a total disability rating due to individual unemployability as a result of service-connected disabilities is denied.  38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2005 and March 2010, VCAA letters were issued to the Veteran with regard to his increased rating claims.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his extraschedular claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 2010 letter advised the Veteran of the evidence necessary to support an effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notice, the extraschedular claims were readjudicated by way of a supplemental statement of the case in March 2012.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the February 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records, evidence from his prior employer, and lay statements in support of his appeal.  Records from the Social Security Administration (SSA) were associated with the claims folder; however, the Veteran stated in February 2012 that he was not in receipt of SSA benefits.  Rather, the Veteran is in receipt of a disability annuity from the Railroad Retirement Board and such documents are of record.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in June 2010, and an opinion from the Director, Compensation and Pension Service, was proffered subsequent to the February 2010 Remand.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Extraschedular ratings

Service connection was established for bilateral hearing loss disability in an August 1995 rating decision, and a 10 percent disability rating was assigned, effective March 9, 1995.  On January 25, 1996, the Veteran filed an increased rating claim, stating that he was medically disqualified from his employment due to his bilateral hearing loss disability.  An April 1996 rating decision continued the 10 percent rating.  In February 2005, the Veteran filed an increased rating claim.  In a May 2005 rating decision, the RO assigned a 30 percent disability rating, effective January 25, 1996.  As detailed, in a February 2010 decision, the Board denied entitlement to a schedular disability rating in excess of 30 percent.  

The Board also notes that service connection is in effect for appendectomy, PO, rated noncompensably disabling, and laceration scar, right little finger, rated noncompensably disabling, both effective March 9, 1995.  There is no contention from the Veteran and no evidence that reflects that these disabilities affect his ability to secure or maintain employment.  

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation and Pension Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

A request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased rating for his bilateral hearing loss disability includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The Board notes that the Veteran's service-connected disabilities fail to meet the percentage standards set forth in § 4.16(a).

Correspondence dated in October 1994 from Southern Pacific Lines reflects that the Veteran was medically disqualified to perform his job and it was recommended that he make application to the Railroad Retirement Board for his disability annuity.  

Correspondence dated in January 1995 from Southern Pacific Lines reflects that the Veteran was not longer permitted to work due to bilateral hearing loss.  He was disqualified from further service with the railroad and would receive a disability annuity from the Railroad Retirement Board.

A March 1997 decision from the Railroad Retirement Board reflects that it was found that the Veteran's impairments were of such severity that they disable him from all work activity as of August 1994, and he was found disabled effective August 22, 1994.  

At a March 2005 VA examination, the Veteran asserted that he receives 100 percent disability for hearing loss from Union Pacific Railroad Company, his previous employer.  The examiner diagnosed moderate sloping to severe sensory-neural hearing loss bilaterally.  Speech recognition scores were 'fair' in the right ear and 'good' in the left ear.  

In June 2010, the Veteran underwent a VA examination.  The Veteran reported that prior to service he did roofing and shrimping.  Following active service, the Veteran returned to roofing and then in 1965 he went to work for the railroad and worked for them for 28 years.  He was a car inspector and repaired the cars.  He used hammers, cutting torches, drills, cranes, forklifts, etc. to repair the cars.  Upon audiometric testing, the examiner diagnosed moderately severe to severe bilateral hearing loss.  The examiner opined that the Veteran has a moderately-severe sensory-neural hearing loss bilaterally.  The examiner stated that even with the advantage of hearing aids, the Veteran would have difficulty hearing and understanding speech in quiet and in noisy environments.  The Veteran would work best in a work environment that does not base his work performance heavily on communication with the public, particularly when using the telephone.  It may also affect his ability to hear warning tones during the use of machinery/equipment, for example.  

In February 2012, the issue of entitlement to an extraschedular evaluation for bilateral hearing loss disability was referred to the Director, Compensation and Pension Service, for an opinion as to whether extraschedular evaluations are warranted.

Thereafter, in an opinion the Director explained the basis for the finding that extraschedular evaluations were not warranted for the Veteran's bilateral hearing loss.  It was noted that the Veteran asserted that he was prevented from securing and following any substantially gainful employment due to his hearing loss.  He last worked full time in August 1984.  [This date appears to be a typographical error, as he last worked in August 1994.]  

The Director referenced the January 1995 letter from Southern Pacific Lines and the March 1997 letter from the Railroad Retirement Board.  The Director also referenced the June 2010 VA examination report.  

The Director cited to the applicable regulations, § 3.321(b)(1) and § 4.16(b).  The Director stated that the Veteran was disqualified from working in the railroad industry due to his service-connected hearing loss which presents a marked interference with employment.  However, the evidence does not present such an exceptional or unusual disability picture that would render current rating criteria inadequate.  

The Director stated that a Veteran may be considered unemployable upon termination of employment on account of a disability or special consideration given on account of the same, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18.  The evidence shows the Veteran can pursue and follow further employment.  The record does not present evidence that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

The Director opined that entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected bilateral hearing loss on an extraschedular basis is denied.  The Director opined that entitlement to a TDIU on an extraschedular basis is unwarranted.  

Assignment of an extraschedular rating is limited to the Under Secretary for Benefits or the Director of Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) and § 4.16(b).  See also Floyd v. Brown, 9 Vet. App. 88 (1996).  In the present case, a 30 percent schedular rating has been assigned to the Veteran's bilateral hearing loss in contemplation of his symptomatology.  The Director acknowledged the Veteran's bilateral hearing loss symptomatology and the fact that he was disqualified from working in the railroad due to his hearing loss, but determined that his bilateral hearing loss symptomatology was contemplated by the schedular criteria and schedular disability evaluations.  Moreover, the Director concluded that the evidence shows that the Veteran can pursue and follow further employment, and that he is not precluded from securing and following a substantially gainful occupation due to his service-connected hearing loss.  In fact, no VA examiner has opined that the Veteran is unable to work due to his bilateral hearing loss.  The Board finds that the Director's opinions are supported by the overall evidence.  

In light of the overall evidence of record and the opinion of the Direction, Compensation and Pension Service, the Board finds that the schedular criteria accurately reflect the severity of the service-connected hearing loss and that the Veteran is not precluded from gainful employment for which he is qualified (e.g. shrimping and/or roofing) due solely to service-connected disability.

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to an increased rating for bilateral hearing loss disability, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


